DETAILED ACTION
This office action is responsive to the applicant’s response filed 3/7/2022.  The application contains claims 1-20, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-4, 6, 11-13, 16, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Folting et al. [US 2017/0075874 A1] in view of Coulson et al. [US 6,526,399 B1]

With regard to Claim 1,
Folting teach a computing system, comprising:
at least one memory comprising a configuration management database (CMDB) configured to store activity related to a managed client network (¶41, ¶3, “data summary table provides an efficient way to display and summarize data that is supplied by a database program”);
at least one processor configured to perform actions (¶41) comprising:
presenting a data set from the CMDB on a displayed table of a graphical user interface (GUI), wherein the displayed table comprises a column for each field of the data set and a row for each record of the data set (Fig. 2-3, ¶3, “data summary table provides an efficient way to display and summarize data that is supplied by a database program”, ¶50, “data summary table 320 can be created from data from one or more databases, as described further below. In other embodiments, data summary table 320 can be created from data in a spreadsheet, such as data 210 shown in FIG. 2”, ¶51);
receiving, from the displayed table, a selection input of a particular field of a particular row or a particular column heading of a particular column from the displayed table of the GUI (Fig. 3-4, ¶51, “User interface 302 of program 200 also includes an example task pane 450 that can be used to create and modify data summary table 320”, Fig. 5, 452, 454, Fig. 7, 501, 504, ¶55, “One or more of the fields from field pane 452 are added to one or more of the zones of layout pane 454 to create and modify data summary table 320”, ¶56, “user can click and drag the selected field”, “A field can similarly be removed from layout pane 454 by selecting and dragging the field out of layout pane 454”, user select a field for dragging from the field list or from any of the fields within the layout pane to drop it to a filter zone);
receiving, from the displayed table, a drag input of the particular field or the particular column heading being dragged to a filter section of the GUI (Fig. 5, 452, 454, Fig. 7, 501, 504, 507, ¶54, “Filter zone 458 allows for the selection of filtering that is applied to all other fields in the other zones 455, 456, 457 (e.g., a field can be placed in filter zone 458 and one or more items associated with the field can be selected to create a filter to show only those items for all other fields in layout pane 454 that are associated with the item(s) selected for the field in filter zone 458)”, ¶55, “One or more of the fields from field pane 452 are added to one or more of the zones of layout pane 454 to create and modify data summary table 320”, ¶56, “user can click and drag the selected field”);
receiving, from the filter section,  a drop input of the particular field or the particular column heading being dropped into the filter section of the GUI (Fig. 5, 452, 454, Fig. 7, 501, 504,507, ¶54, “Filter zone 458 allows for the selection of filtering that is applied to all other fields in the other zones 455, 456, 457 (e.g., a field can be placed in filter zone 458 and one or more items associated with the field can be selected to create a filter to show only those items for all other fields in layout pane 454 that are associated with the item(s) selected for the field in filter zone 458)”, ¶55-56, user can drag a field from the field list to drop it to a filter zone);
creating, in response to the drop input, a filter based on a value of the particular field or values of the particular column and visually presenting the filter in the filter section (Fig. 7 504, 507, Fig. 5, 452, 454, ¶54, “Filter zone 458 allows for the selection of filtering that is applied to all other fields in the other zones 455, 456, 457 (e.g., a field can be placed in filter zone 458 and one or more items associated with the field can be selected to create a filter to show only those items for all other fields in layout pane 454 that are associated with the item(s) selected for the field in filter zone 458)”, ¶55-56, user can drag a field from the field list to drop it at a zone and the system will filter the displayed data and represent an icon to represent the dragged and dropped element within the filter section);
initiating, in response to the drop input, a filter operation on the data set to generate a filtered data set based on a value of the particular field or the particular column heading, presenting the filtered data set on the table of the GUI (Fig. 7, 509, ¶54, “Filter zone 458 allows for the selection of filtering that is applied to all other fields in the other zones 455, 456, 457 (e.g., a field can be placed in filter zone 458 and one or more items associated with the field can be selected to create a filter to show only those items for all other fields in layout pane 454 that are associated with the item(s) selected for the field in filter zone 458)”, ¶55-¶56, user can drag different element to the different zones to update the represented table content).
Folting do not explicitly teach dragged from the displayed table.
Coulson teach presenting a data set from the CMDB on a displayed table of a graphical user interface (GUI), wherein the displayed table comprises a column for each field of the data set and a row for each record of the data set (Fig. 3-7, Col. 9, lines 11-13, “FIG. 6 displays a database 350 grouped by column. The procedure for performing a column group resembles that for performing a row group”);
receiving, from the displayed table, a selection input of a particular field of a particular row or a particular column heading of a particular column from the displayed table of the GUI (Fig. 6-7, Col. 9, lines 13-15, ” user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, Col. 9, lines 29-31, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein.”);
receiving, from the displayed table, a drag input of the particular field or the particular column heading being dragged from the displayed table to a filter section of the GUI (Fig. 6-7, ,Col. 8, lines 23-31, Col. 9, lines 13-15, ”user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, Col. 9, lines 29-31, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein.”);
receiving, from the filter section,  a drop input of the particular field or the particular column heading being dropped into the filter section of the GUI (Fig. 6-7,Col. 8, lines 23-31, ”user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein”);
creating, in response to the drop input, a filter based on a value of the particular field or values of the particular column and visually presenting the filter in the filter section (Fig. 6-7, Col. 9, lines 13-15, ” user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, Col. 9, lines 29-31, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein. The database utility 100 generates a separate display surface 300 for each data entry 340 in the heading 320, and each data entry becomes a discrete filter subheading 710”);
initiating, in response to the drop input, a filter operation on the data set to generate a filtered data set based on a value of the particular field or the particular column heading, presenting the filtered data set on the table of the GUI (Fig. 6-7, Col. 9, lines 13-15, ” user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, Col. 9, lines 29-38, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein. The database utility 100 generates a separate display surface 300 for each data entry 340 in the heading 320, and each data entry becomes a discrete filter subheading 710. A user may then switch between display surfaces 300 to see all data associated with the filter subheading 710 chosen, or continue to view an aggregate of all filter subheadings 710 by choosing the “All” filter subheading. FIG. 7 displays a database 350 in which a filter field 700 and the “All” filter subheading 710 are selected”).
Folting and Coulson are analogous art to the claimed invention because they are from a similar field of endeavor of  filtering and analyzing displayed data. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Folting to include the ability to drag and drop data directly from a display table to the filtering zone  resulting in resolutions as disclosed by Coulson with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Folting as described above to provide a simple, quick, and efficient way to groups data in a Simplified manner that is easily apprehended by a casual or novice user (Coulson, Col. 1, lines 51-54).
The Examiner further notes that the type of the data stored and the type of database is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 2,
Folting-Coulson teach the system of claim 1, wherein the at least one processor is configured to perform actions comprising:
receiving, from the displayed table, a second selection input of a second particular field of a second particular row or a second particular column heading of a second particular column from the displayed table of the GUI (Folting Fig. 5, 452, 454, Fig. 7, 501, 504, 507, ¶54, “Filter zone 458 allows for the selection of filtering that is applied to all other fields in the other zones 455, 456, 457 (e.g., a field can be placed in filter zone 458 and one or more items associated with the field can be selected to create a filter to show only those items for all other fields in layout pane 454 that are associated with the item(s) selected for the field in filter zone 458)”, ¶55-56, “user can click and drag the selected field”, user select a field for dragging from the field list to drop it to a filter zone, Coulson, Fig. 6-7, Col. 9, lines 13-15, ” user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, Col. 9, lines 29-31, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein.”);
receiving , from the displayed table, a second drag input of the second particular field or the second particular column heading being dragged from the displayed table to the filter section of the GUI (Folting Fig. 5, 452, 454, Fig. 7, 501, 504, 507, ¶54, “Filter zone 458 allows for the selection of filtering that is applied to all other fields in the other zones 455, 456, 457 (e.g., a field can be placed in filter zone 458 and one or more items associated with the field can be selected to create a filter to show only those items for all other fields in layout pane 454 that are associated with the item(s) selected for the field in filter zone 458)”, ¶55-56, “user can click and drag the selected field”, user can drag a field from the field list to drop it to a filter zone, Coulson, Fig. 6-7, ,Col. 8, lines 23-31, Col. 9, lines 13-15, ”user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, Col. 9, lines 29-31, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein.”);
receiving , from the displayed table, a second drop input of the second particular field or the second particular column heading being dropped into the filter section of the GUI (Folting Fig. 5, 452, 454, Fig. 7, 501, 504, ¶55-56, user can drag a field from the field list to drop it to a filter zone, Coulson, Fig. 6-7,Col. 8, lines 23-31, ”user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein”);
updating, in response to the second drop input the filter based on a value of the second particular field or values of the second particular column and visually presenting the updated filter in the filter section (Folting Fig. 7, 504, 507, Fig. 5, 452, 454, ¶54, “Filter zone 458 allows for the selection of filtering that is applied to all other fields in the other zones 455, 456, 457 (e.g., a field can be placed in filter zone 458 and one or more items associated with the field can be selected to create a filter to show only those items for all other fields in layout pane 454 that are associated with the item(s) selected for the field in filter zone 458)”, ¶55-56, user can drag a field from the field list to drop it at a zone and the system will represent an icon to represent the dragged and dropped element within the filter section, Coulson, Fig. 6-7);
initiating, in response to the second drop input, a second filter operation on the data set using the updated filter to generate a second filtered data set, and presenting the second filtered data set on the displayed table of the GUI (Folting Fig. 7, 509, ¶51, “task pane 450 that can be used to create and modify data summary table 320”, ¶54, “Filter zone 458 allows for the selection of filtering that is applied to all other fields in the other zones 455, 456, 457 (e.g., a field can be placed in filter zone 458 and one or more items associated with the field can be selected to create a filter to show only those items for all other fields in layout pane 454 that are associated with the item(s) selected for the field in filter zone 458)”, ¶55-¶56, user can drag different element to the different zones to update the represented table content, Coulson, Fig. 6-7, Col. 9, lines 13-15, Col. 9, lines 29-38, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein. The database utility 100 generates a separate display surface 300 for each data entry 340 in the heading 320, and each data entry becomes a discrete filter subheading 710. A user may then switch between display surfaces 300 to see all data associated with the filter subheading 710 chosen, or continue to view an aggregate of all filter subheadings 710 by choosing the “All” filter subheading. FIG. 7 displays a database 350 in which a filter field 700 and the “All” filter subheading 710 are selected”).

With regard to Claim 3,
Folting-Coulson teach the system of claim 1, wherein, to visually present the filter in the filter section, the at least one processor is configured to perform actions comprising:
presenting, in the filter section of the GUI, at least one icon in response to the drop input (Folting, Fig. 4, Fig. 11, ¶55, “user can click, drag, and drop a field from list 453 of field pane 452 to one of the zones of layout pane 454 to add a field to the data summary table 320”, ¶56, user can drag different element to the different zones and the system will represent an icon to represent the dragged and dropped element, Coulson, Fig. 6-7).

With regard to Claim 4,
Folting-Coulson teach the system of claim 3, wherein the selection input of the particular field of the particular row is received (Folting Fig. 4, Fig. 11, ¶55, “user can click, drag, and drop a field from list 453 of field pane 452 to one of the zones of layout pane 454 to add a field to the data summary table 320”, ¶56, user can drag different element to the different zones and the system will represent an icon to represent the dragged and dropped element, Coulson, Fig. 6-7, Col. 9, lines 13-15, Col. 9, lines 29-38, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein. The database utility 100 generates a separate display surface 300 for each data entry 340 in the heading 320, and each data entry becomes a discrete filter subheading 710. A user may then switch between display surfaces 300 to see all data associated with the filter subheading 710 chosen, or continue to view an aggregate of all filter subheadings 710 by choosing the “All” filter subheading. FIG. 7 displays a database 350 in which a filter field 700 and the “All” filter subheading 710 are selected”), and wherein the at least one icon is a single icon that corresponds to the value of the particular field (Folting, Fig. 4, ¶55, “user can click, drag, and drop a field from list 453 of field pane 452 to one of the zones of layout pane 454 to add a field to the data summary table 320”, ¶56, user can drag different element to the different zones and the system will represent an icon that show a value to represent the dragged and dropped element, Coulson, Fig. 6-7, Col. 9, lines 13-15, Col. 9, lines 29-38, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein. The database utility 100 generates a separate display surface 300 for each data entry 340 in the heading 320, and each data entry becomes a discrete filter subheading 710. A user may then switch between display surfaces 300 to see all data associated with the filter subheading 710 chosen, or continue to view an aggregate of all filter subheadings 710 by choosing the “All” filter subheading. FIG. 7 displays a database 350 in which a filter field 700 and the “All” filter subheading 710 are selected”).

With regard to Claim 6,
Folting teach the system of claim 3, wherein the at least one icon includes a remove filter feature, and wherein, in response to receiving input via the remove filter feature (Folting, Fig. 6, ¶65-66, user can drag the field from the zone to remove it or select “Remove Field” to remove the field completely, Fig. 11, Fig. 20, ¶104-105, Fig. 20, ¶106“Checkboxes are associated with each item listed in manual filter area 707 to allow the user to manually select which items are included in the filter”), the computing system is configured to perform actions comprising:
initiating a remove filter operation on the data set to generate a modified data set based on the received input (Folting, Fig. 6, ¶65-66, user can drag the field from the zone to remove it or select “Remove Field” to remove the field completely from the data set, Fig. 11, Fig. 20, ¶106“Checkboxes are associated with each item listed in manual filter area 707 to allow the user to manually select which items are included in the filter”); and
presenting the modified data set on the displayed table of the GUI (Folting, ¶65, “data summary table 320 is automatically updated accordingly to reflect the change”, ¶67, “task pane 450 also includes a manual update checkbox 469. When checkbox 469 is selected, the resulting data summary table 320 is not automatically updated as fields are added, rearranged, and removed from layout pane 454 of task pane 450”).

With regard to Claim 11,
Claim 11 is similar in scope to claim 1; therefore they are rejected under similar scope.
With regard to Claim 12,
Claim 12 is similar in scope to claim 3; therefore they are rejected under similar scope.
With regard to Claim 13,
Claim 13 is similar in scope to claim 4; therefore they are rejected under similar scope.
With regard to Claim 16,
Claim 16 is similar in scope to claim 2; therefore they are rejected under similar scope.
With regard to Claim 18,
Claim 18 is similar in scope to claim 1; therefore they are rejected under similar scope.

Claims  5, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Folting et al. [US 2017/0075874 A1] in view of Coulson et al. [US 6,526,399 B1] in view of https://www.youtube.com/watch?v=ZU2MjbHafjY Published on January 23,2018 [hereinafter Tableau].



With regard to Claim 5,
	Folting-Coulson teach the system of claim 3, wherein the selection input of the particular column heading of the particular column is received (Folting, Fig. 4, ¶55, “user can click, drag, and drop a field from list 453 of field pane 452 to one of the zones of layout pane 454 to add a field to the data summary table 320”, ¶56) and wherein the at least one icon is a plurality of [elements] representing distinct values present within the particular column (Folting, Fig. 11, Fig. 20, ¶104-105, system display the selected column head as an icon that is a drop down list of polarity of elements representing distinct values present within the particular column).
	Folting-Coulson do not explicitly teach plurality of icons.
Tableau teach at least one icon is a plurality of icons representing distinct values present within the particular column (Time 3:32, the selected column subcategories are displayed as icons associated with a checkbox).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display a polarity of icons that representing distinct values present within the selected column as taught by Tableau. Folting-Coulson and Tableau are analogous art related to filtering and representing data. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such modification would provide a simple way to filter the unneeded data from the filtered column which will save the user time and effort.
In other words Folting-Coulson teach the ability to present an icon including a list of plurality of elements representing distinct values of the selected column, however Folting teach that the list of plurality of elements are represented within a drop down list for the user to select, however as Folting do not explicitly teach that the plurality of elements representing distinct values of the selected column are polarity of icons, examiner rely on Tableau that teach the ability to show the subcategories of a selected column could be displayed in an icon form. 

With regard to Claim 14,
Claim 14 is similar in scope to claim 5; therefore they are rejected under similar scope.

With regard to Claim 15,
Folting-Coulson teach the method of claim 11. 
Folting-Coulson do not explicitly teach generating, in response to receiving the selection input, a floating tag that indicates the value of the particular field or the column heading, and wherein the drag input and the drop input are received via the floating tag.
Tableau teach generating, in response to receiving the selection input, a floating tag that indicates the value of the particular field or the column heading, and wherein the drag input and the drop input are received via the floating tag (Time 0:17-Time 0:25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide floating tag indicating a value and could be used for drag and drop input as taught by Tableau. Folting-Coulson and Tableau are analogous art related to filtering and representing data. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such modification would provide the user with a visual indicator of the dragged and dropped filed value and location which would improve the user interaction experience and prevent errors that could occur by dragging wrong fields or dropping the fields at wrong zone.

With regard to Claim 17,
Folting-Coulson teach the method of claim 11, wherein the selection input of the particular column heading of the particular column is received and wherein the method comprises: presenting a filter section (Fig. 5, 452, 454, Fig. 7, 501, 504, ¶55-56, “user can click and drag the selected field”, user select a field for dragging from the field list to drop it to a filter zone, Coulson, Fig. 6-7). 
Folting-Coulson do not explicitly teach presenting, in the filter section, a graphical representation of data from the particular column, wherein the graphical representation is a graph indicating trends in the data from the particular column over time.
Tableau teach presenting, in the filter section, a graphical representation of data from the particular column, wherein the graphical representation is a graph indicating trends in the data from the particular column over time (Time 3:34 data of the column “YEAR(Order Date)” is represented in a graphical form in the filter section).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the ability to represent data as a graphical representation in the filtering section. Folting-Coulson and Tableau are analogous art related to filtering and representing data within panels. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such modification would provide the user with a visual representation of the filtered data which will help the user to quickly analyze, modify, and understand the filtered data to facilitate making decisions and save the user’s time and effort while optimizing the display area.

With regard to Claim 19,
Claim 19 is similar in scope to claim 17; therefore they are rejected under similar scope.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Folting et al. [US 2017/0075874 A1] in view of Coulson et al. [US 6,526,399 B1] in view of Aprin et al. [US 2014/0200938 A1].

With regard to Claim 7,
Folting-Coulson teach the system of claim 1.
Folting-Coulson do not explicitly teach a toggle filter button, wherein the computing system is configured perform actions comprising: presenting the data set on the table of the GUI in response to receiving a toggle off input via the toggle filter button; and presenting the filtered data set on the table of the GUI in response to receiving a toggle on input via the toggle filter button.
Aprin teach a toggle filter button (Fig. 5-6, “Suspend”), wherein the computing system is configured perform actions comprising: presenting the data set on the displayed table of the GUI in response to receiving a toggle off input via the toggle filter button, and presenting the filtered data set on the displayed table of the GUI in response to receiving a toggle on input via the toggle filter button (¶75, “When “Suspend” is first clicked, all filter buttons are disabled and the unfiltered view (FIG. 4) is shown. When clicked again, all the filter buttons become enabled, and the filters are applied again, just as they were before they were suspended”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a toggle filter button to temporarily manipulate the displayed data as taught by Aprin. Folting-Coulson and Aprin are analogous art related to filtering and representing data. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such modification provides the user with a simple and fast way to switch between the original data and the filtered data which will save the user’s time and effort.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Folting et al. [US 2017/0075874 A1] in view of Coulson et al. [US 6,526,399 B1] in view of https://www.youtube.com/watch?v=jU4IZeg8W9I Published on December 11, 2015 [hereinafter ServiceNow] further in view of https://www.youtube.com/watch?v=PM0C_zo-Adk Published on March 27,2015 [hereinafter D].

With regard to Claim 8,
Folting-Coulson teach the system of claim 1, saving a filter in memory of the computing system based on the received selection input, the drag input, and the drop input of the particular field or the particular column heading (Fig. 4, Fig. 11, ¶55, “user can click, drag, and drop a field from list 453 of field pane 452 to one of the zones of layout pane 454 to add a field to the data summary table 320”, ¶56, Coulson, Fig. 6-7, Col. 9, lines 13-15, Col. 9, lines 29-38, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein. The database utility 100 generates a separate display surface 300 for each data entry 340 in the heading 320, and each data entry becomes a discrete filter subheading 710. A user may then switch between display surfaces 300 to see all data associated with the filter subheading 710 chosen, or continue to view an aggregate of all filter subheadings 710 by choosing the “All” filter subheading. FIG. 7 displays a database 350 in which a filter field 700 and the “All” filter subheading 710 are selected”).
Folting-Coulson do not explicitly teach filter section of the GUI comprises a save filter button, presenting a filter name field, a save button, and a create widget and save button; in response to receiving input via the create widget and save button from the dialog box, creating a widget based on the filter, wherein the widget is configured to be presented on a launcher GUI.
ServiceNow teach filter section of the GUI comprises a save filter button (Time 1:24, “save” button at the upper tool bar), presenting a filter name field (“NAME”), a save button (Time 1:24, “save” button at the upper tool bar), and a create widget and save button (Time 1:24, “Make Gauge” button); 
in response to receiving input via the create widget and save button from the dialog box, creating a widget based on the filter (Time 1:25-1:28, (“Make Gauge” button selected and “Gauge created for report” message displayed), wherein the widget is configured to be presented on a launcher GUI (Time 1:28, “Add to Homepage”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide save button, a filter name field, and a  create widget and save button as taught by ServiceNow. Folting-Coulson and ServiceNow are analogous art related to filtering and representing data. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such modification to provide the user with a simple and fast way to save the filtered data in different forms associated with a name that would facilitate identifying and recalling the saved filtered data. 
Folting-Coulson-ServiceNow do not explicitly teach in response to receiving input via the save filter button, the computing system is configured perform actions comprising: presenting a dialog box.
D teach in response to receiving input via [the save filter] button (Time 0:46, selecting the copy button will initiate a dialog box, Time 1:42-1:46, Selecting “add Widget”), the computing system is configured perform actions comprising:
presenting a dialog box comprising a filter name field, a save button, and a button (Time 0:46, selecting the copy button will initiate a dialog box that include a name field, a save button, and a button (button could be associated with a save function), Time 1:42-1:46, Selecting “add Widget” initiate a dialog box,  Time 2:27, the initiated dialogue box have a name field, a save button (“Finish”), and a button (“Previous”) button could be associated with a save function));
in response to receiving input via the create widget and save button from the dialog box, creating a widget based on the filter, wherein the widget is configured to be presented on a launcher GUI (Time 1:00, Save and close display the widget in the dashboard (Time 2:27-3:05, selecting finish create the widget and add it to dashboard).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a dialog box that could be activate by selecting a button as taught by D. Folting-Coulson-ServiceNow and D are analogous art related to filtering and representing data. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such modification would bring the user’s attention to the different available options that require an immediate input and decision from the user.

With regard to Claim 9,
Folting-Coulson-ServiceNow-D teach the system of claim 8, comprising the launcher GUI configured to be executed by the processor of the computing system, wherein the computing system is configured to perform actions comprising:
presenting a launcher interface that includes the widget based on the filter (ServiceNow, Time 2:08-2:53, D, Time 3:08); and update the widget in response to updates in the CMDB (ServiceNow, Time 1:02-1:05, “live object which can be placed inside the home page and can be moved around”, D, Time 0:05-0:013, “display the current state of activities in one or more areas of your company”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Folting et al. [US 2017/0075874 A1] in view of Coulson et al. [US 6,526,399 B1] in view of https://www.youtube.com/watch?v=_hCOe1YwlXg  Published on May 7,2012 [hereinafter Mac].

With regard to Claim 10,
Folting-Coulson teach the system of claim 1, wherein the filter section of the GUI, data set is presented on the displayed table of the GUI (Fig. 3-5, Fig. 8-10, ¶51-52 Coulson, Fig. 6-7), particular field or the particular column heading being dragged (Folting, Fig. 4, ¶55, “user can click, drag, and drop a field from list 453 of field pane 452 to one of the zones of layout pane 454 to add a field to the data summary table 320”, ¶56, user can drag different element to the different zones and the system will represent an icon that show a value to represent the dragged and dropped element, Coulson, Fig. 6-7).
Folting-Coulson do not explicitly teach section is initially collapsed and wherein the section is configured to expand from a bottom portion of the GUI in response to [input] near the bottom portion of the GUI.
Mac teach Section is initially collapsed and wherein the section is configured to expand from a bottom portion of the GUI in response to [input] near the bottom portion of the GUI (Time 0:42-0:46, system collapse the lower section (Dock) of the displayed GUI and expand it as it detects the user input near the bottom portion of the displayed GUI).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Folting-Coulson method for displaying the filter zone to include the ability to expand and collapse based on the user input location. The motive for the modification would have been to save space on the display by collapsing and expanding section based on the user’s need which will improve the screen usage by managing the display space based on the user’s need to improve the user’s interaction and experience.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Folting et al. [US 2017/0075874 A1] in view of Coulson et al. [US 6,526,399 B1]  in view of https://www.youtube.com/watch?v=ZU2MjbHafjY Published on January 23,2018 [hereinafter Tableau] in view of Brugler et al. [US 2012/0204122 A1, hereinafter Brugler].

With regards to claim 20,
Folting-Coulson-Tableau teach the medium of claim 19, comprising:
graphical representation to only present the data from the particular column, based on the particular column heading (Tableau, Time 0:22-0:42, user drag data to create graphical representation).
Folting-Coulson-Tableau do not explicitly teach instructions to receive, via the graphical representation, a selection of a first (x,y) value and a second (x,y) value; instructions to update the graphical representation that is in a range defined by the first and second (x,y) values; instructions to filter the data set to generate a second filtered data set the range defined by the first and second (x,y) values; and instructions to present the second filtered data set on the displayed table of the GUI.
Brugler teach instructions to receive, via the graphical representation, a selection of a first (x, y) value and a second (x, y) value (Fig. 2A-2C, Fig. 3, ¶32, “increasing or decreasing the distance between the GUI elements 8A and 8B, the user systematically increases and decreases the statistical range, and thereby, increases/decreases the number of entries displayed in the table 9 (i.e., filters data displayed in the table 9)); 
instructions to update the graphical representation to only present the data that is in a range defined by the first and second (x, y) values (Fig. 6, 26, “Block 26: Display the filtered data set in the UI corresponding to the adjusted statistical range for the graphical statistical representation”, Fig. 2A-2C, Fig. 3, Fig. 5, 8F, ¶40-41, user change the slider position to modify the data selected range and the system will modify the displayed selected range to only present the selected range and fly over window 8F that reflect only the selected range of the data); 
instructions to filter the data set to generate a second filtered data set based on the particular [data] and the range defined by the first and second (x,y) values (Fig. 6, 25, Fig. 2A-2C, Fig. 3, ¶32, “increasing or decreasing the distance between the GUI elements 8A and 8B, the user systematically increases and decreases the statistical range, and thereby”); and instructions to present the second filtered data set on the displayed table of the GUI (Fig. 6, 25, ¶43, “system performs a row by row determination using a if-then statement for filtering (e.g., if MB/Sec is >96 and <122 then display table entry, else hide table entry in table 9)”, Fig. 2A-2C, Fig. 3, ¶32, “increasing or decreasing the distance between the GUI elements 8A and 8B, the user systematically increases and decreases the statistical range, and thereby”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the ability select a range to filter displayed data using a graphical representation of the data. Folting-Coulson, Tableau, and Brugler are analogous art related to filtering and representing data. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such modification would provide the user with a visual representation of the data that the user can interact with to filter data which will provide the user with a filtering mechanism for quickly and efficiently reducing the number of entries/rows in a table for ease of viewing and comprehension (Brugler, ¶4).
In other words Folting-Coulson as modified by Tableau teach the ability to select a particular column heading for graphical representation and Brugler teach the ability to manipulate graphical representation of table content by identifying a range of the displayed data and the ability to updater the table data and the graphical representation based on the selected range of the displayed data.

Response to Arguments
Applicant’s arguments, see Pages 11-15, filed 3/7/2022, with respect to the rejection(s) of claim(s) 1-2, 11, 16, and 18, under Folting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coulson that teach the ability to drag row or column header from a table to a filter zone See at least Fig. 6-7, Col. 9, lines 13-15, ” user selects a heading 320 with the cursor 330, then drags the heading to the column drop area 420”, Col. 9, lines 29-38, “FIG. 7. In order to filter data in this manner, a user selects a heading 320, drags it to the filter drop area 440, and drops it therein. The database utility 100 generates a separate display surface 300 for each data entry 340 in the heading 320, and each data entry becomes a discrete filter subheading 710. A user may then switch between display surfaces 300 to see all data associated with the filter subheading 710 chosen, or continue to view an aggregate of all filter subheadings 710 by choosing the “All” filter subheading. FIG. 7 displays a database 350 in which a filter field 700 and the “All” filter subheading 710 are selected”).
Folting and Coulson are analogous art to the claimed invention because they are from a similar field of endeavor of  filtering and analyzing displayed data. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Folting to include the ability to drag and drop data directly from a display table to the filtering zone  resulting in resolutions as disclosed by Coulson with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Folting as described above to provide a simple, quick, and efficient way to groups data in a Simplified manner that is easily apprehended by a casual or novice user (Coulson, Col. 1, lines 51-54).

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
US Patent No. 5,619,631 issued to Schott [Abstract, “computer user is able to manipulate the graph shape directly, which in turn not only modifies the graph, but also alters the corresponding and underlying tabularized data, as well as any associated numeric representations of the data that may be presented to the computer user”]
US Patent Application Publication No. 20140019899 issued to Cheng et al. [ Fig. 2-4, ¶4, user can drag and drop table elements into different drop zones to execute different function using the selected elements]
US Patent Application Publication No. 2010/0235771 A1 filed by Gregg, III [Fig. 16-20, user is able to drag and drop data for visual representation and can interact with the visual representation to filter the displayed data]
US Patent Application Publication No. 2003/012071 A1 filed by Katz [Fig. 1, ¶439-441, user is able to drag and drop data from displayed table to filter the table creating a new customized view]
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174